Citation Nr: 0918006	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-32 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for a low back 
disability, currently rated 40 percent disabling.

2.  Entitlement to an initial rating higher than 20 percent 
for left lumbar radiculopathy.

3. Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling.

4. Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently rated 10 percent disabling 
prior to September 27, 2006, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 
1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, granted an increased rating of 40 percent for chronic 
low back pain, granted service connection for left lumbar 
radiculopathy at L3-4 and assigned a 10 percent rating, and 
denied increased ratings for left shoulder injury residuals 
and GERD, rated 20 and 10 percent respectively.

In March 2006, the Veteran testified before a Decision Review 
Officer at the RO (RO hearing). A transcript of that hearing 
is of record.

In May 2006, the RO granted an increased initial rating of 20 
percent for left lumbar radiculopathy at L3-4; the Veteran 
has continued to seek a higher initial rating.
 
The Veteran testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is of record.

In May 2007, the Board remanded each claim for additional 
development. 

The issues of entitlement to an increased rating for low back 
disability and an initial rating higher than 20 percent for 
left lumbar radiculopathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran, who is right handed, is able to lift his 
left arm beyond 25 degrees from the side and there is no 
ankylosis or impairment of the humerus.

2.  Prior to September 27, 2006, the Veteran's GERD caused 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation productive of considerable 
impairment of the Veteran's health.

3.  The Veteran's GERD has not caused vomiting, material 
weight loss, hematemesis, melena with moderate anemia, or 
severe impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for a 30 percent rating for GERD during the 
entire appeal period are met; the criteria for a rating 
higher than 30 percent for GERD have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In  September 2004, October 2004, November 2004, December 
2004, and June 2007 letters, the RO and AMC notified the 
Veteran of the evidence needed to substantiate the claims for 
increased ratings.  In addition, these letters satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The June 2007 
letter nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his increased 
ratings claims.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the June 2007 letter, as well in a March 
2006 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The June 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claims as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The June 2007 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

However, the Veteran was not provided with VCAA notice that 
he could substantiate his claims with evidence of the impact 
of the disabilities on daily life, or told that some of the 
rating criteria required specific measurements to 
substantiate entitlement to a higher rating, until this 
information was included in a July 2008 letter.  

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims, in the June 2007 letter.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in the May 2008 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 
1324 (Fed. Cir. 2007).

The claims were not readjudicated after the July 2008, 
letter.  A notice error is not prejudicial if it is shown 
that the error did not affect the essential fairness of the 
adjudication and the purpose of the notice was not 
frustrated, for example by a showing "(1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."  See George-Harvey v. 
Nicholson, 21 Vet. App. 334-339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
his meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra, Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran had approximately 8 months between the issuance 
of the July 2008 letter and receipt of the appeal at the 
Board to submit additional argument and evidence or request a 
hearing.  Hence, he had a meaningful opportunity to 
participate in the adjudication of his claim after receiving 
the notice specified in Vazquez-Flores, and the timing 
deficiency was not prejudicial.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service VA treatment 
records, and the records of the Social Security 
Administration's disability determination.  In addition, the 
Veteran was afforded VA examinations as to the severity of 
each of the disabilities for which he is claiming increased 
ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for a low 
back disability, a left shoulder disability, and GERD are 
thus ready to be considered on the merits.

Analysis
 
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder Disability

The Veteran, who is right handed, injured his left shoulder 
during service.  His left shoulder disability is rated 20 
percent under 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201, 
limitation of the minor arm motion at shoulder level warrants 
a 20 percent rating, while limitation to 25 degrees from the 
side warrants a 30 percent rating.

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

The range of motion figures on examination of the Veteran's 
left shoulder reflect that motion of the left arm is possible 
to well beyond 25 degrees from the side.  On the November 
2004 VA examination, left shoulder abduction was to 80 
degrees, forward flexion to 90 degrees, external rotation to 
90 degrees, and internal rotation to 50 degrees.  On the 
January 2008 VA examination, forward flexion was to 90 
degrees, abduction was to approximately 80 degrees, external 
rotation to approximately 70 degrees, and internal rotation 
to 45 degrees.

Thus, although there was some limitation of flexion, 
extension, abduction, and adduction, the ranges of motion 
were still well beyond those required for an increased 
rating. There is no indication of limitation of motion 
approximating 25 degrees from the side. Thus, a higher, 30 
percent rating is not warranted for the Veteran's left 
shoulder under DC 5201.

There are other diagnostic codes applicable to disabilities 
of the shoulder that provide for higher ratings. Those 
diagnostic codes provide for different ratings depending on 
whether the joint involved is major or minor.  As noted 
above, the left shoulder is the Veteran's minor joint.

DC 5200 provides for higher rating in cases where there is 
ankylosis of the scapulohumeral articulation, but, as shown 
above, there is no evidence of such ankylosis.  DC 5200 is 
therefore inapplicable.  DC 5202 provides for higher ratings 
for other impairment of the humerus.  However, there were no 
X-ray abnormalities noted on the October 2004 VA examination, 
and January 2008 X-rays revealed no acute injury with no 
significant degenerative changes in the glenohumeral or 
acromioclavicular joint.  Thus, as there is no evidence of 
impairment of the humerus, DC 5202 is inapplicable.

As to the DeLuca factors, on the October 2004 VA examination, 
fatigue due to repetition of range of motion resulted in 
reduced forward flexion of 70 degrees, abduction to 60 
degrees, external rotation to 70 degrees, and internal 
rotation to 50 degrees.  Range of motion studies were not 
completed again due to complaints of pain, but it was also 
noted that there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

The January 2008 VA examiner noted that repetitive motion did 
further fatigue the Veteran's left shoulder.  However, even 
considering the limitations caused by the left shoulder 
fatigue, the evidence does not support assignment of a higher 
rating under either DC 5200 or 5201, as the evidence, 
including the Veteran's testimony (the Veteran testified 
during the RO hearing that he could reach overhead, but it 
caused excruciating pain), does not reflect that the fatigue 
is so disabling actually or effectively result in ankylosis 
or limitation of motion to 25 degrees from the side-the 
requirement for higher ratings under those diagnostic codes.

Thus, the weight of the evidence is against a finding that 
the Veteran's left shoulder disability approximates the 
criteria for an increased schedular rating.  38 C.F.R. §§ 
4.7, 4.21.

GERD

The Veteran's GERD is rated 10 percent prior to prior to 
September 27, 2006, and 30 percent from that date.  GERD is 
rated by analogy under 38 C.F.R. § 4.114, DC 7346, the 
diagnostic code for a hiatal hernia.  See 38 C.F.R. § 4.20.  
Under DC 7346, a 60 percent disability evaluation is 
warranted where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent disability evaluation is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 10 percent evaluation for two or more of the 
symptoms for the 30 percent evaluation of less severity.  Id.

While the RO increased the Veteran's rating from 10 to 30 
percent effective September 27, 2006, the Veteran testified 
during the March 2006 RO hearing (p. 9), that he experienced 
both a burning sensation and heartburn in addition to 
regurgitation.  The Veteran is competent to testify to this 
observable symptomatology.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  In addition, the VA treatment records since 
the Veteran's August 2004 claim and the October 2004 VA 
examination reflect that the Veteran experienced persistently 
recurrent epigastric distress productive of considerable 
impairment of health.  Thus, with reasonable doubt resolved 
in favor of the Veteran, the Board finds that the Veteran is 
entitled to a 30 percent rating prior to September 27, 2006, 
i.e., from the August 4, 2004 date of claim.

However, the Veteran is not entitled to a rating higher than 
30 percent at any time during the appeal period.  On the 
November 2004 VA examination, the Veteran denied hematemesis, 
melena, nausea, vomiting, or anemia.  On the December 2007 VA 
examination, the Veteran indicated that he has experienced 
nausea in connection with his GERD since January 2007, but 
again denied hematemesis, melena, and vomiting.  Moreover, 
the December 2007 VA examiner diagnosed the Veteran with 
moderately severe GERD (as opposed to the severe impairment 
required listed in the criteria for a 60 percent rating), and 
the examination reports, treatment records, and SSA 
disability determination all indicate that the Veteran is 
overweight (as opposed to having the material weight loss 
listed in the criteria for a 60 percent rating).  As the 
Veteran has not experienced the symptoms required for a 60 
percent rating at any time during the appeal period, he is 
not entitled to a schedular rating higher than 30 percent for 
his GERD.

Thus, the weight of the evidence is against a finding that 
the Veteran's GERD approximates the criteria for a rating 
higher than 30 percent.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's left shoulder disability and GERD, are contemplated 
by the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  

In addition, while the Veteran indicated in his hearing 
testimony and during the VA examinations that these 
disabilities affected his ability to perform his job, the SSA 
determined that the Veteran is disabled due primarily to his 
obesity and other hyperalimentation and secondarily to 
anxiety related disorders.  While an SSA finding of 
unemployability is not binding on VA, see, e.g., Faust v. 
West, 13 Vet. App. 342, 356 (2000), this, and other evidence 
in the claims file, reflects that the Veteran's low back and 
left shoulder disabilities and his GERD, by themselves or in 
combination, do not present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation for any of the service-connected disabilities 
addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the Veteran 
is entitled to a rating of 30 percent for his GERD prior to 
September 27, 2006, and that the claims for increased ratings 
for low back and left shoulder disabilities, as well as for a 
rating higher than 30 percent for GERD, must be denied.  In 
reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine in granting the 30 percent 
rating for GERD prior to September 27, 2006, but finds that 
the preponderance of the evidence is against each of the 
remaining matters.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.


ORDER

Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling, is denied.

A 30 percent rating for GERD, prior to September 26, 2007, is 
granted; entitlement to a rating higher than 30 percent for 
GERD is denied.


REMAND

In its May 2007 remand, the Board instructed that the VA 
examiner conducting the neurologic examination should note 
all neurologic abnormalities, should describe whether or not 
such abnormalities cause complete or partial paralysis, or 
neuritis or neuralgia of any nerve and, if there is partial 
paralysis, neuritis, or neuralgia of any nerve, should 
identify the nerve affected and describe such paralysis as 
mild, moderate, or severe.

In the March 2009 written brief presentation (pp. 2-3), the 
Veteran's representative contended that a remand was required 
because the January 2008 VA examiner noted the neurologic 
symptoms, but did not render an assessment of these symptoms 
consistent with the remand instructions.  The Board agrees.  
The January 2008 VA examiner, who diagnosed left lower 
extremity radicular symptoms based on neurological 
abnormalities, did not describe whether or not such 
abnormalities cause complete or partial paralysis or neuritis 
or neuralgia of any nerve.  While the January 2008 VA 
examination report does not indicate that there is complete 
left lower extremity paralysis, and also indicates that there 
is no muscular atrophy (indicating severe incomplete 
paralysis), the Veteran is currently rated 20 percent under 
38 C.F.R. § 4.124a, DC 8520, and could receive a higher, 40 
percent rating for moderately severe incomplete paralysis.

His back disability is rated on the basis of its orthopedic 
and neurologic manifestations.  38 C.F.R. § 4.71a, General 
Formula for Rating Diseases and Injuries of the Spine, Note 
(1) (2008).

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Based 
on the above, the Board cannot say that there was substantial 
compliance with its May 2007 remand instructions.  Cf. Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall where there was substantial compliance with 
Board's remand instructions).  Therefore, the Veteran should 
be afforded a new VA neurologic examination as to the 
severity of his lumbar radiculopathy.

Accordingly, the claim for entitlement to an increased rating 
for a left shoulder disability is REMANDED for the following 
action:

1.  Schedule the Veteran for a VA 
neurologic examination to determine the 
current level of impairment due to the 
service connected lower left lumbar 
radiculopathy. All indicated tests and 
studies should be conducted.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should note all neurological 
abnormalities and should describe whether 
such abnormalities cause complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve. If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

        2.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


